Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Drawings as filed are accepted.
IDS as filed are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “receiving a reflected radio signal”, then later also recites “processing the received signals”. As the antecedent basis establishes for a signal being received, however that isn’t the case the plural form received “signals”. 
Also, the claim recites the reflected signal comprising reflections of the transmitted signal. Since each reflection itself is a signal, therefore it is unclear how a single signal comprising a plurality of signals.  The claim is suggested to be amended as follow “receiving a plurality of reflected radio signals, the reflected radio signals comprising reflections of the transmitted signal” for antecedent basis agreement.
Claims 2-4 fails to remedy the shortcoming and fall together with the base claims.
Claim 5 recites “a series of frames, each of which includes frame data indicative of a pattern of reflection” and also goes on to recite, for example “corresponding to said frame”.  It is unclear which of the series of frames that the limitation “said frame” is referring to.  Amendment is necessary.
Claims 6-20 fails to remedy the shortcoming of the base claim and fall together with claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5-10, 12-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adib et al. (US 2017/0082741) in view of Zhao et al. (IDS entry – Through-Wall Human Pose Estimation Using Radio Signals) – 2018. 
As to claim 1:
Adib disclose a method for identifying one or more subjects moving through a space, (See Abstract, ¶0110, method for device receiving the transmitted signals that are reflected from object(s)) the method comprising: emitting a transmitted signal, the transmitted signal comprising repetitions of a transmitted-signal pattern; pattern (¶0010, successive patterns of reflection/transmitted signal)
 receiving a reflected radio signal, the reflected radio signal comprising reflections of the transmitted signal; processing the received signals to form successive patterns of reflections of the transmitted signal; (See ¶0134-0136, receiving reflected signals. Reflection signal data is obtained/produced, represented by TOF profiles and are received and read by the system) based on the successive patterns of reflections, (See ¶0136, 0137, each TOF is corresponding with a time. When mapped into spatial distribution of the location, the data forms a frame, namely a heat map with x/y axis. See Fig. 7A through E, Fig. 8 A-D several frames (i.e. heatmaps) indicative of  successive pattern of reflection at a particular time) determining a trajectory of a subject moving in the space (See ¶0151, 0152, claim 9, from the frames generated, the system obtains trajectory motion data of the target object(s) in space); 
The system of Adib discloses using the heat map based - motion data (trajectory) above to track targets, however does not explicitly disclose identifying the subject based at least in part on the trajectory.
However, the practice of using heatmap to generate motion profile thereby to perform person identification is known in the art. 
Zhao discloses system element that  identifies said subject based at least in part on said trajectory. See section 6.3 through 6.4, also section 1- Introduction, motion trajectory/heat map data are used to identify an individual. 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Adib can be used to perform individual identification using frames generated from reflected signals in manner suggested by Zhao.  Such implementation overcomes restrictive requirements that require how a person has to move (See section 2, last paragraph of Zhao).

As to claim 5:
Adib discloses an apparatus comprising an antenna disposed for launching a transmitted radio-signal into a space (See fig. 1, abstract, device with antenna for transmitting RF signal into space) and receiving a reflected radio-signal from a subject that is moving through said space (See Abstract, ¶0110, device receiving the transmitted signals that are reflected from object(s))
 said transmitted radio-signal comprising repetitions of a transmitted-signal pattern (¶0010, successive patterns of reflection/transmitted signal)

a wireless sensor coupled to said antenna for generating said transmitted radio-signal and receiving said reflected radio-signal (See abstract, transceiver for transmitting/receiving the signals), and a data-processing system configured to receive, from said wireless sensor, reflection data indicative of said reflected radio-signal, said reflection data representing successive patterns of reflection that result from having launched said transmitted radio-signal, (See ¶0134-0136, reflection data is obtained/produced, represented by TOF profiles and are received and read by the system)

said data-processing system comprising a frame generator that generates, from said reflection data, a series of frames, each of which includes frame data indicative of a pattern of reflection at a particular time that corresponds to said frame, said series of frames defining a succession of patterns of reflections, (See ¶0136, 0137, each TOF is corresponding with a time. When mapped into spatial distribution of the location, the data forms a frame, namely a heat map with x/y axis. See Fig. 7A through E, Fig. 8 A-D several frames (i.e. heatmaps) indicative of  successive pattern of reflection at a particular time)
a trajectory generator that receives said frame data from said frame generator and obtains, from said patterns of reflections, trajectory data indicative of a trajectory of said subject through said space, (See ¶0151, 0152, claim 9, from the frames generated, the system obtains trajectory motion data of the target object(s) in space)

The system of Adib discloses using the heat map based - motion data (trajectory) above to track targets, however does not explicitly disclose an identification module that identifies said subject based at least in part on said trajectory.
However, the practice of using heatmap to generate motion profile thereby to perform person identification is known in the art. 
Zhao discloses system element that  identifies said subject based at least in part on said trajectory. See section 6.3 through 6.4, also section 1- Introduction, motion trajectory/heat map data are used to identify an individual. 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Adib can be used to perform individual identification using frames generated from reflected signals in manner suggested by Zhao.  Such implementation overcomes restrictive requirements that require how a person has to move (See section 2, last paragraph of Zhao).
As to claim 2:
Adib in view of Zhao discloses all limitations of claim 1, wherein identifying the subject includes processing the trajectory of the subject moving in the space and the successive patterns of reflections of the transmitting signal for the subject using a classifier. (See Zhao, introduction – 1, identification of a person’s style of walking, thereby to identify the individual. CNN classifiers are employed to perform recognition using 2 second worth frames) As such, the incorporation of Zhao to Adib further to augment the scope of effectiveness of the combined system, as a person is typically associated with a unique way of movement. Gait association improves accuracy of prediction.

As to claim 6:
Adib in view of Zhao discloses all limitations of claim 5, wherein said identification module comprises a neural network that has been trained to use said trajectory to identify said subject based on said subject's characteristic gait. (See Zhao, introduction – 1, identification of a person’s style of walking, thereby to identify the individual. CNN classifiers are employed to perform recognition using 2 second worth frames) As such, the incorporation of Zhao to Adib further to augment the scope of effectiveness of the combined system, as a person is typically associated with a unique way of movement. Gait association improves accuracy of prediction. 

As to claim 7:
Adib in view of Zhao discloses all limitations of claim 5, wherein said identification module comprises a convolutional neural network that has been trained to use said trajectory to recognize said subject based on said subject's characteristic movements. . ( Zhao - See section 6.3 through 6.4, also section 1- Introduction, motion trajectory/heat map data are used to identify an individual’s movement traits using a CNN classifier) As such, the incorporation of Zhao to Adib further to augment the scope of effectiveness of the combined system, as the target is monitored in full characteristics of motions by a convolution network, which is a known effective learning model.

As to claim 8:
Adib in view of Zhao discloses all limitations of claim 5, wherein said identification module comprises a neural network that includes a multiplier for receiving said frame data and a mask that defines a volume along said trajectory, wherein said mask suppresses frame data that represents reflections from outside said volume. (Coefficient (multiplier) is an integral part of a CNN, see Zhao, at least section 4.3.  “The RF encoding network uses 10 layers of 9 × 5 × 5 spatio-temporal convolutions with 1 × 2 × 2 strides on spatial dimensions every other layer. We use batch normalization [21] followed by the ReLU activation functions after every layer.”. See also section 4.1, Sij is another example of a multiplier.  See Fig. 6, masks with only volume that represents the person moving along trajectory, without any RF representation of surrounding)

As to claim 9:
Adib in view of Zhao discloses all limitations of claim 5, wherein said identification module comprises a neural network that comprises branches, each of which comprises multiple layers, said branches being connected to form a fully-connected layer, wherein each of said branches receives only a portion of said frame data. (See Zhao Fig. 3 and its description, multi-branch network that are inter connect, each branch has multiple layers. Each branch receives different aspect of frame)

As to claim 10:
Adib in view of Zhao discloses all limitations of claim 5, wherein said frame comprises projections of said data into subspaces of lower dimensionality than that of said space (See at least Fig. 7A of Adib, real world (3D) data plot into 2D space) wherein said identification module comprises multiple branches, each of which processes one of said projections, wherein each branch is a branch of a convolutional neural network, and wherein said branches combine to form a fully-connected layer of said convolutional neural network. . (See Zhao Fig. 3 and its description, multi-branch network that are inter connect, each branch has multiple layers. Each branch receives different aspect of frame)

As to claim 12:
Adib in view of Zhao discloses all limitations of claim 5, wherein said identification module further comprises an identification network that is trained to recognize said subject based on characteristics of said subject's gait ( Zhao - See section 6.3 through 6.4, also section 1- Introduction, motion trajectory/heat map data are used to identify an individual’s movement traits using a CNN classifier) and wherein said data-processing system is further configured to receive data representative of movement of said subject during a training period. (this limitation merely states a known fact. All neural networks or problem-solving algorithms must be trained for a time before it can be functional. See section 4 of Zhao, the model follows a supervised training regimen)

As to claim 13:
Adib in view of Zhao discloses all limitations of claim 5, wherein said identification module further comprises an identification network that is trained to recognize said subject based on characteristics of said subject's movement and on said subject's body characteristics ( Zhao - See section 6.3 through 6.4, also section 1- Introduction, motion trajectory/heat map data are used to identify an individual’s movement traits as well as body poses using a CNN classifier) and wherein said data-processing system is further configured to receive data representative of movement of said subject during a training period. (this limitation merely states a known fact. All neural networks or problem-solving algorithms must be trained for some time before it can be functional. See section 4 of Zhao, the model follows a supervised training regimen). 


As to claim 14:
 Adib in view of Zhao discloses all limitations of claim 5, wherein said identification module further comprises a neural network that is configured to recognize said subject based on said subject's spatial and temporal features  and wherein said network comprises layers that carry out spatial and temporal convolution of said data. (See Zhao, Fig. 9, body part movement features over domain of time, See Fig. 6, spatial feature (where the target is located in spaces).  See Fig. 3, the neural network that process such data to provide the illustrated results). As such, the incorporation of Zhao to Adib further to augment the scope of effectiveness of the combined system, as the target is monitored in full characteristics of motions (spatial and temporal).



As to claim 16:
Adib in view of Zhao discloses all limitations of claim 5, wherein said identification module further comprises a neural network comprising a motion branch and a position branch, said motion branch configured to process data indicative of said subject's motion and said position branch being configured to process data representative of said trajectory, wherein said first and second branches combine at a fully-connected layer. (See Zhao, section 4.2, “the network learn to aggregate information from multiple snapshots of RF heatmaps so that it can capture different limbs and model the dynamics of body movement”, which indicates existence of a branch that process movement data. See Fig. 6, the system reliably monitored position of various targets in spatial domain, which indicates a learned algorithm to monitor locations.  See also Fig. 9, monitoring location/movement of body parts over time. Since the system is to output motion/position projection, the branches are connected) As such, the incorporation of Zhao to Adib further to augment the scope of effectiveness of the combined system, as the target is monitored in full characteristics of motions.


As to claim 17:
Adib in view of Zhao discloses all limitations of claim 5, wherein said identification module further comprises a neural network that is trained by varying a model parameter to minimize a cross-entropy loss. (See Zhao, section 4.1, minimizing entropy loss). 

As to claim 18:
Adib in view of Zhao discloses all limitations of claim 5, wherein said antenna comprises antenna elements that extend along first and second perpendicular directions corresponding to first and second portions of said frame data. (Adib, ¶0129, antenna are placed in cross T-shape configuration) As such, the incorporation of Zhao to Adib further to improve the effectiveness/accuracy of the combined system, as all system strives to minimize losses. 


As to claim 19:
 Adib in view of Zhao discloses all limitations of claim 5, wherein said transmitted signal pattern comprises a pattern of an FMCW signal. (See ¶0112-0113 of Adib, FMCW pattern)

As to claim 20:
Adib in view of Zhao discloses all limitations of claim 5, wherein said subject is a first subject of a plurality of subjects, all of whom move through said space concurrently and wherein said identification module is configured to identify each of said subjects based at least in part on a trajectory that corresponds to said subject. (See Fig. 6 and 7 of Zhao, the system is capable of monitor/identify a plurality of objects).  As such, the incorporation of Zhao to Adib further to augment the scope of effectiveness of the combined system, as identification of multiple individuals at a time can save time and resources.

Claim(s) 3, 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adib et al. (US 2017/0082741) in view of Zhao et al. (IDS entry – Through-Wall Human Pose Estimation Using Radio Signals) – 2018 and in further view of Nejat et al. (US 2016/0065984). 

As to claim 15:
Adib in view of Zhao discloses all limitations of claim 5, in which Zhao discloses motion data is for identifying a subject as applied in claim 5 (see the discussion in claim 5), however is silent on said data-processing system is configured to receive acceleration data from an accelerometer that is being worn by said subject and to use said acceleration data to learn characteristics of said subject's movement from observing said subject's motion through said space after said subject has removed said accelerometer.

Nejat, however in a related field of endeavor disclose in ¶0064 through 0068 a system/process in which a subject is equipped with an accelerometer that is worn, and the movement data for use by the system to analyze and identify motion characteristics of the target in space as long as the system obtains the data, the subject in vicinity of the camera. The limitation “after said subject has removed said accelerometer” is inconsequential to the operation of the system.  So long as the system finishes obtaining the needed/desired motion data from the accelerometer in the monitoring time, the system can perform data analysis regardless if the user removed the accelerometer or not. The fact that the user removed the accelerometer after the monitoring event is a personal choice and has no impact on the system.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Adib and Zhao that accelerometer could also be implemented/incorporated.  Alternative measures to obtain motion data can be helpful for purpose of verification, refinement, and/calibration of motion data obtained by other sources. 

As to claim 3:
Adib in view of Zhao discloses all limitations of claim 2, further comprising receiving training signals and using said training signals to determine configuration parameters for the classifier, said training signals comprising received reflected signals and corresponding motion signals, (this limitation merely states a known fact. All neural networks or problem-solving algorithms must be trained for some time before it can be functional. See section 4 of Zhao, the model follows a supervised training regimen), whoever none discloses said motion signals having been collected using a device that moves with the subject.

Nejat, however in a related field of endeavor disclose in ¶0064 through 0068 a system/process in which a subject is equipped with an accelerometer that is worn, and the movement data for use by the system to analyze and identify motion characteristics of the target in space as long as the system obtains the data, the subject in vicinity of the camera. The limitation “after said subject has removed said accelerometer” is inconsequential to the operation of the system.  So long as the system finishes obtaining the needed/desired motion data from the accelerometer in the monitoring time, the system can perform data analysis regardless if the user removed the accelerometer or not. The fact that the user removed the accelerometer after the monitoring event is a personal choice and has no impact on the system.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Adib and Zhao that accelerometer could also be implemented/incorporated.  Alternative measures to obtain motion data can be helpful for purpose of verification, refinement, and/calibration of motion data obtained by other sources. 
As to claim 4:
Adib in view of Zhao and Nejat discloses all limitations of claim 3, wherein the corresponding motion signals include an acceleration signal generated by an accelerometer affixed to the subject. (Nejat, as discussed above, disclose in ¶0064 through 0068 a system/process in which a subject is equipped with an accelerometer that is worn)

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The references of record discloses all limitations above, however do not disclose:
“said identification module comprises a neural network that includes first and second branches, a fully-connected layer at which said first and second branches connect, a first multiplier that applies a first mask to a first projection to form a masked first-projection that is to be processed by said first branch, and a second multiplier that applies a second mask to a second projection to form a masked second-projection that is to be processed by said second branch, said first projection being a projection of said frames into a first sub-space of said space, said second projection being a projection of said frames into a second sub-space of said space, wherein said first mask defines a volume along a projection of said trajectory into said first sub-space such that, when applied to said first projection, said first mask suppresses reflections from outside said volume and wherein said second mask defines a volume along a projection of said trajectory into said second sub-space, such that, when applied to said second projection, said second mask suppresses reflections from outside said volume.”
References considered pertinent to the invention but not relied upon include:
Silverstein et al. (US 2017/0328997) - said identification module comprises a neural network that includes first and second branches, a fully-connected layer at which said first and second branches connect, a first multiplier that applies a first mask to a first projection to form a masked first-projection that is to be processed by said first branch, and a second multiplier that applies a second mask to a second projection to form a masked second-projection that is to be processed by said second branch, said first projection being a projection of said frames into a first sub-space of said space, said second projection being a projection of said frames into a second sub-space of said space, wherein said first mask defines a volume along a projection of said trajectory into said first sub-space such that, when applied to said first projection, said first mask suppresses reflections from outside said volume and wherein said second mask defines a volume along a projection of said trajectory into said second sub-space, such that, when applied to said second projection, said second mask suppresses reflections from outside said volume.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645